Citation Nr: 1543723	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The deceased Veteran was in missing status from April 1943 to March 1945 and he had recognized guerilla service from March 1945 to June 1945.  He also had Regular Philippine Army service from June 1945 to February 1946.  
The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO decision that, in pertinent part, denied service connection for the cause of the Veteran's death.

This case was before the Board in September 2012 when the Board determined the appellant was not eligible for VA death pension benefits and denied the claim for such.  In September 2012 the Board also remanded the issue of entitlement to service connection for the cause of the Veteran's death to obtain VA and private medical records.  Pursuant to the Board's September 2012 remand instructions, in October 2012, the appellant was sent VA Form 21-4142, an authorization and consent form, to obtain identified medical records from Veterans Memorial Medical Center, a Veteran's hospital in or near Zamboanga City and V Luna Hospital.  The appellant did not respond to this request.  Accordingly, the Board finds that there has been substantial compliance with the directives of the September 2012 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in May 1997; his death certificate lists his immediate cause of death as acute fulminant hepatic failure with encephalopathy, of 5 days duration, with no identified antecedent cause, underlying cause, or other significant contribution contributing to death.

2.  Service connection was not in effect for any disability at the time of the Veteran's death.

3.  The weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim of service connection cause of death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim such based on a disorder not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

After the initial adjudication of the claim and issuance of a March 2009 statement of the case, the RO issued a December 2010 letter to the appellant relating to the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Hupp, 21 Vet. App. at 342.  She was told that service connection was not established for the specific disability listed on the Veteran's death certificate as the cause of the Veteran's death and of the criteria for substantiating a cause of death claim.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Furthermore, while complete notice was not provided prior to the initial adjudication of the claim, the notice timing defect was cured by readjudication of the claim after full notice was provided, most recently in an August 2013 supplemental statement of the case.  Hence, the appellant is not prejudiced by any technical notice defect that may have occurred earlier, nor is it otherwise alleged.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA has also satisfied its duty to assist the appellant in obtaining relevant records to support her claim.  The Veteran's available service treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Board acknowledges that few of the Veteran's service treatment records are available; however, it is not clear if additional records exist.  However, the Board believes it has met this obligation by the present decision.  Specifically, the Board has accepted as fact the appellant's assertion, supported by buddy statements and other evidence of record, that the Veteran sustained in-service injuries to his left foot and right leg.  Additionally, as noted above, the appellant did not respond to the October 2012 request for additional medical records via an authorization and consent form.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the appellant's claim decided herein.

A VA medical opinion was not obtained in connection with the appellant's claim.  In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). The Board finds that it is not necessary to obtain a medical opinion because there is no reasonable possibility that such assistance would aid in substantiating the claim.  The evidence does not indicate that the disease process leading to the Veteran's death may be related to his active military service.  As detailed below, the evidence shows that no injury, disease or event occurred during his service to which his death may be related and the claim turns on such a finding.  Because the Board finds that this was not so, further assistance including a medical opinion is not warranted.  Thus, VA has properly assisted the appellant in obtaining any relevant evidence. 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record or has not already been attempted to be obtained.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II.  Merits of the Claim

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as cirrhosis of the liver, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Initially, the Board finds the Veteran's service does satisfy the statutory or regulatory requirements which define active military service requirements necessary to establish basic eligibility for entitlement to service connection for cause of death.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40(b) (2014).  Service as a recognized guerrilla is included as service for compensation, dependency and indemnity compensation, and burial allowance.  38 C.F.R. § 3.40(c)(1).

The Veteran's claims file shows that he died in May 1997.  His death certificate shows his immediate cause of death as acute fulminant hepatic failure with encephalopathy, of 5 days duration.  The death certificate does not list any antecedent cause, underlying cause, or other significant condition contributing to death.

The appellant essentially contends that the Veteran suffered wounds to his left foot and right leg in service and that those wounds eventually contributed to his death from acute fulminant hepatic failure with encephalopathy.  She has not submitted any clinical evidence to support these assertions and the evidence of record does not include any objective medical opinion demonstrating that the Veteran's acute fulminant hepatic failure with encephalopathy was due to any wounds to his left foot and right leg sustained during service.  The Board acknowledges buddy affidavits are of record documenting such injuries as well as a March 1976 statement from the Veteran, although the dates wounds were sustained are not specifically indicated.  However, a service treatment record dated in January 1944 documented the wounds of the left foot and right leg, although the Board notes January 1944 has been classified as a period of missing service.

The Veteran's available service treatment records are silent for any showing of complaints relating to his liver or any pertinent findings or diagnoses of acute fulminant hepatic failure with encephalopathy nor does the record demonstrate such was present in service.  Moreover, the appellant does not claim such is the case.  Instead, as noted above, the appellant claims the Veteran's left foot and right foot injuries sustained during service contributed to his death.

As previously noted, the Veteran died from acute fulminant hepatic failure with encephalopathy in May 1997.  At the time of death, the record does not reflect the Veteran was service connected for any disability.  Nonetheless, to the extent that the appellant may claim entitlement to service connection for acute fulminant hepatic failure with encephalopathy that caused the Veteran's death, the Board finds no clinical basis to allow service connection on a direct-incurrence basis in view of the absence of clinical evidence showing a diagnosis of any liver disease or related symptoms in service or that cirrhosis manifest to a compensable degree within one year after discharge from active duty.  Specifically a June 1945 physical examination did not note any defects nor did the Veteran's February 1946 separation examination.  Additionally, the Veteran's death certificate noted that the interval between onset of acute fulminant hepatic failure with encephalopathy and death was five days.  Furthermore, private medical records dated in May 1997, reflect the Veteran complained of cough, fever and was semi-conscious and that such symptoms started a few weeks ago and also included jaundice.  The records also reflect a liver function test was ordered.  Thus, the foregoing evidence reflects the Veteran's fulminant hepatic failure with encephalopathy did not have its onset in service or for many years thereafter, thereby establishing that it was not manifest to a compensable degree within the first year following the Veteran's separation from active duty, and thus, may not be presumed to have had its onset in military service. 

Additionally, the objective medical evidence does not attribute the Veteran's death to his left foot injury or right leg injury or list either as being a causal or contributory factor to his death.  To the extent that the appellant attempts to relate the Veteran's death and his acute fulminant hepatic failure with encephalopathy to his left foot and right leg injuries, based on her own personal knowledge of medicine and her familiarity with the late Veteran's individual medical history, the Board notes that she has not been shown to have any medical training.  Although lay persons may be competent to provide opinions as to some medical issues, pursuant to Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as the specific question in this case regarding the etiology of the Veteran's acute fulminant hepatic failure with encephalopathy falls outside the realm of common knowledge of a lay person, the appellant lacks the competence to provide a probative medical opinion linking the Veteran's acute fulminant hepatic failure with encephalopathy and death to his left foot and right leg injuries in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Her theory, as stated in a July 2013, letter that his injures penetrated to his bones fails for the same reason. 

While the Board is cognizant of the late Veteran's honorable service and is sympathetic to the appellant's self-stated poor health and tenuous financial situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if the weight of the objective medical evidence does not support such a determination.  See Voerth v. West, 13 Vet. App. 117, 119   (1999). Also, the governing regulations do not provide for the assignment of VA compensation based on equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The Veteran's death due to acute fulminant hepatic failure with encephalopathy has not been shown to be at least as likely as not related to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


